--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
EXHIBIT 10.45




Amendment No. 2 to the
Weingarten Realty Investors
Supplemental Executive Retirement Plan




WHEREAS, Weingarten Realty Investors (the “Employer”) sponsors the Weingarten
Realty Investors Supplemental Executive Retirement Plan (the “Plan”); and


WHEREAS, the purpose of the Plan is to supplement the retirement benefit
provided under the terms of the Weingarten Realty Pension Plan, as amended (the
“Pension Plan”) for selected eligible employees; and


WHEREAS, the Employer desires to amend the Plan to further reflect the Plan’s
compliance with Internal Revenue Code Section 409A and guidance issued
thereunder, as well as to adopt other changes determined by the Employer to be
desirable, as hereinafter provided;


NOW, THEREFORE, the Employer amends the Plan as follows, effective as stated
herein:


1.           Section 1.13 of the Plan is hereby amended to be and read as
follows, effective January 1, 2007:


1.13
Employer Credit. The amount credited to the bookkeeping Account of a Participant
in accordance with Section 3.1(a) hereof.



2.           Section 1.14 of the Plan is hereby amended, as underlined, to be
and read as follows, effective January 1, 2008:


1.14       Specified Employee.


 
(a)
An officer of an Employer earning more than $135,000 per year, as adjusted from
time to time in accordance with Internal Revenue Service guidelines,



 
(b)
A five percent owner of an Employer, or



 
(c)
A one percent owner of an Employer having Compensation from the Employer of more
than $150,000,



all as determined in accordance with Sections 409A and 416(i) of the Code and
applicable Treasury Regulations issued thereunder, provided stock in the
Employer corporation is publicly traded on an established securities market.



 
1

--------------------------------------------------------------------------------

 

3.           Article I of the Plan is hereby amended by adding the following
Section 1.26 to the end thereof, to be and read as follows, effective January 1,
2007:


1.26
Service Credit. Service Credit means, with respect to any Participant hereunder
who is not in the Transition Group, an amount calculated for purposes of
determining such Participant’s Employer Credit for a Plan Year, determined in
accordance with Section 5.8 of the Pension Plan, provided that:



 
(a)
The “Earnings” of a Participant shall be determined in accordance with Section
1.8 of this Plan; and



 
(b)
The amount of Service Credit hereunder shall be calculated without regard to the
limitation under Section 415(b)(1) of the Code.



4.           Section 2.1 of the Plan is hereby amended to be and read as
follows, effective January 1, 2008:


2.1
Commencement of Participation.  Each Eligible Employee shall become a
Participant as of the date on which he or she is designated as an Eligible
Employee. Prior to commencement of participation in the Plan, each Participant
shall be required to complete a Participation Agreement designating the form and
timing of the distribution of his or her Accounts.



5.           Section 3.1 of the Plan is hereby amended to be and read as
follows, effective January 1, 2007 or as otherwise stated herein:


3.1
Employer Credits.



 
(a)
In General. The Employer Credit to the Account of each Participant shall be such
amount each Plan Year which is designed to provide the Participant a
supplemental retirement benefit at Retirement Age equal to the benefit
determined under paragraph (b) or (c) of this Section 3.1, as applicable (the
“Supplemental Benefit”), which shall be calculated as an actuarially determined
level amount that amortizes the unfunded present value of the Supplemental
Benefit described below over the period remaining until the Participant attains
Retirement Age.

 
 
(b)
Participants Who Commence Participation Prior to January 1, 2007. The provisions
of this Section 3.1(b) are effective with respect to Participants who commence
participation in the Plan prior to January 1, 2007.

 
 
(i)
Service. With respect to Participants to whom this Section 3.1(b) applies,
service with the Employer on and after such Participant’s date of hire shall be
considered for purposes of this Section 3.1(b).



 
(ii)
Supplemental Benefit for Participants Hired Before January 1, 2002. With respect
to Participants to whom this Section 3.1(b)


 
2

--------------------------------------------------------------------------------

 

applies who are hired before January 1, 2002, the Supplemental Benefit shall be
equal to the excess of:


 
(A)
the projected retirement benefit to which the Participant would have been
entitled at Retirement Age if such benefit were calculated without giving effect
to the benefit and compensation limitations imposed by the Code if such benefit
were calculated under the Pension Plan's defined benefit formula in effect
December 31, 2001 (“Defined Benefit Formula”) but applying the definition of
Earnings contained herein; over



 
(B)
the projected retirement benefit payable to the Participant under the Pension
Plan's cash balance formula (“Cash Balance Formula”) at Retirement Age or, for
Participants in the Pension Plan's Transition Group, the Pension Plan's Defined
Benefit Formula at Retirement Age.



 
(iii)
Supplemental Benefit for Participants Hired On or After January 1, 2002. With
respect to Participants to whom this Section 3.1(b) applies who are hired on or
after January 1, 2002, the Supplemental Benefit shall be equal to the excess of:



 
(A)
the projected retirement benefit to which the Participant would have been
entitled at Retirement Age if such benefit were calculated without giving effect
to the benefit and compensation limitations imposed by the Code if such benefit
were calculated under the Pension Plan's Cash Balance Formula in effect April 1,
2002 but applying the definition of Earnings contained herein; over



 
(B)
the retirement benefit payable to the Participant under the Pension Plan's Cash
Balance Formula at Retirement Age.



 
(c)
Participants Who Commence Participation On and After January 1, 2007.  The
provisions of this Section 3.1(c) are effective with respect to Participants who
commence participation in the Plan on and after January 1, 2007.

 
 
(i)
Service. With respect to a Participant to whom this Section 3.1(c) applies, an
Employer Credit to the Account of such Participant shall be made only for each
year of service with the Employer with which the Participant is credited on and
after the date on which such a Participant commences participation in the Plan;
provided, however, that if Section 3.1(c)(iii) applies to a Participant, the
calculation of such Participant’s Service Credit for a Plan Year shall consider
all service that is considered under the Pension Plan

 

 
3

--------------------------------------------------------------------------------

 

for calculating such Participant’s annual cash balance credit thereunder for
such Plan Year.
 
 
(ii)
Supplemental Benefit for Transition Group. With respect to Participants to whom
this Section 3.1(c) applies who are in the Transition Group, the Supplemental
Benefit shall be equal to the excess of:

 
 
(A)
the projected retirement benefit to which the Participant would have been
entitled at Retirement Age if such benefit were calculated without giving effect
to the benefit and compensation limitations imposed by the Code if such benefit
were calculated under the Pension Plan's Defined Benefit Formula in effect
December 31, 2001 but applying the definition of Earnings contained herein; over

 
 
(B)
the projected retirement benefit payable to the Participant under the Pension
Plan's Defined Benefit Formula at Retirement Age.

 
 
(iii)
Supplemental Benefit for Participants Not in the Transition Group. With respect
to Participants to whom this Section 3.1(c) applies who are not in the
Transition Group, the Supplemental Benefit shall be equal to the excess of:

 
 
(A)
the projected retirement benefit to which the Participant would have been
entitled at Retirement Age if such benefit were calculated without giving effect
to the benefit and compensation limitations imposed by the Code if such benefit
were calculated under the Pension Plan's Cash Balance Formula in effect April 1,
2002 but applying the definition of Earnings contained herein; over

 
 
(B)
the projected retirement benefit payable to the Participant under the Pension
Plan's Cash Balance Formula at Retirement Age.

 
 
(d)
Deferral Contribution Account. The Administrator shall maintain a Deferral
Contribution Account for each Participant who has made elective deferrals to the
Plan.  The initial balance in each Deferral Contribution Account shall be
determined, as of December 31, 2003, by the Administrator.  Each Deferral
Contribution Account shall be adjusted thereafter to reflect interest at the
rate specified in Section 5.2(b), distributions and any other appropriate
adjustments as administratively determined in the discretion of the
Administrator.  A Participant shall be entitled to the amount credited to the
Participant's Deferral Contribution Account in addition to the Supplemental
Benefit provided hereunder.  A

 

 
4

--------------------------------------------------------------------------------

 

Participant's Deferral Account shall not be considered part of such
Participant's funded Supplemental Benefit for purposes of determining the amount
of Employer Credits under this Section 3.1, but shall be payable at the time a
Participant's Supplemental Benefit is payable.
 
6.           Section 3.6 of the Plan is hereby deleted from the Plan in its
entirety, effective with respect to Participants commencing participation in the
Plan on and after January 1, 2007.


7.           Article VI of the Plan is hereby amended, as underlined, to be and
read as follows, effective January 1, 2008 and as otherwise provided herein:


Article VI - Distributions


6.1
Entitlement to Distribution. A Participant shall be entitled to distribution due
to separation from service on account of death, Disability, Early Retirement,
Retirement or any other reason, provided the Participant is vested in his
Account.

 
6.2         Distribution Election.
 
 
(a)
General Rule.  Distribution of the vested balance of a Participant’s Accounts
shall be made in accordance with his or her election which indicates the
Participant’s choice with respect to the form of distribution among the options
available under Section 6.3 hereof. The Participant may make a separate election
as to the form of distribution in the event of death and the time at which
distribution is to commence following death. Such distribution elections must be
made at the time the Participant completes his or her initial Participation
Agreement in accordance with Section 2.1. A Participant may modify his or her
previously-made elections relating to the form of distribution and may modify
the time at which distribution would otherwise commence under Section 6.4 hereof
in accordance with Section 6.2(b). Notwithstanding the preceding, if an Eligible
Employee is participating in the Plan in 2005, 2006, or 2007 and has not
previously designated the form of distribution of his or her Accounts or desires
to modify a previously-filed distribution election, he or she must make or
modify such an election, as the case may be, and file it with the Administrator
on or before December 31, 2007; provided, however, that a Participant may not
file a modified payment election in 2006 that has the effect of deferring
payment of amounts the Participant would otherwise receive in 2006 or cause
payments to be made in 2006 that would otherwise be made subsequent to 2006;
likewise, the Participant may not  file a modified payment election in 2007 that
has the effect of deferring payment of amounts the Participant would otherwise
receive in 2007 or cause payments to be made in 2007 that would otherwise be
made subsequent to 2007. The elections referred to in the immediately

 

 
5

--------------------------------------------------------------------------------

 

preceding sentence shall not be required to meet the requirements of Section
6.2(b).
 
 
(b)
Modification to the Time or Form of Distribution.  Except as may be permitted
under 6.2(a) hereof, any election by a Participant to modify a previously-filed
distribution election or to modify the time at which distribution would
otherwise commence under Section 6.4 hereof is ineffective unless all of the
following requirements are satisfied:

 
 
(i)
Such modification may not be effective for at least twelve (12) months after the
date on which the modification is made.

 
 
(ii)
Except in the case of modifications relating to distributions on account of
death or Disability, the modification must provide that payment will not
commence for at least five (5) years from the date payment would otherwise have
been made or commenced.

 
 
(iii)
A modification related to a distribution to be made at a specified time or under
a fixed schedule may not be made less than twelve (12) months prior to the date
of the first otherwise scheduled payment.

 
 
(iv)
Such modification may not permit acceleration of the time or schedule of any
payment under the Plan, except as may be permitted pursuant to applicable
Treasury Regulations.

 
6.3
Form of Payment.  A Participant entitled to distribution shall receive such
distribution in one of the following forms, as previously elected by the
Participant in accordance with Section 6.2 and commencing in accordance with
Section 6.4: (i) a single life annuity; (ii) a joint and 50%, 75% or 100%
survivor annuity; (iii) a ten-year certain and life annuity; (iv) a five-year
certain and life annuity; (v) one lump sum; and (vi) annual installments over a
period elected by the Participant (up to twenty (20) years). If payment is to be
made in the form of an annuity, the amount payable to a Participant (and if
applicable, the survivor annuitant) as an annuity shall be determined, in the
sole discretion of the Administrator, by reference to a commercial annuity which
could be purchased from an insurer with the Participant's vested Account at the
time such payments are to commence. If payment is to be made in the form of
installment payments, in accordance with Treasury Regulation Section
1.409A-2(b)(2)(iii) and (iv) and for purposes of Section 6.2(b) hereof, such an
election shall be treated as an election of a series of separate payments. Under
no circumstances shall the Participant have any preferential or secured right to
or interest in any annuity contract purchased from an insurer by the Employer or
Trustee, and the rights of such Participant (and if applicable, the survivor
annuitant) shall remain that of a general creditor. If the Participant has not
made a valid election in accordance with Section 6.2 regarding the form of
distribution of his Plan benefit, distribution shall be made in the form of one
lump sum payment.

 

 
6

--------------------------------------------------------------------------------

 

6.4
Commencement of Payment.

 


 
(a)
For purposes of this Section 6.4, the “Earliest Distribution Date” shall mean
the earliest date on which distribution could be made or commence to the
Participant under the Pension Plan, determined with regard to each Participant
as of the date the Participant commenced participation under this Plan, without
regard to any applicable amendments to the Pension Plan effective subsequent to
the date the Participant commenced participation under this Plan.



 
(b)
Effective for distributions payable on and after August 4, 2006, subject to
paragraph (c) of this Section 6.4, payment to a Participant shall be made or
commence on the Earliest Distribution Date; provided, however, that the
Participant may elect, in accordance with Section 6.2, to defer payment to a
date subsequent to the Earliest Distribution Date. In the case of distribution
in the event of death, if a Participant previously made an election as to the
time benefits commence following death, distribution shall be made at the time
elected. Effective with respect to distributions payable on and after January 1,
2005 and prior to August 4, 2006, subject to paragraph (c) of this Section 6.4,
payment to a Participant shall be made or commence as soon as administratively
feasible after the Participant’s death, Disability, separation from service, or
Retirement.



 
(c)
Notwithstanding anything contained herein to the contrary, if a Participant is a
Specified Employee and separates from service for a reason other than death or
Disability, such Participant’s distribution may not commence earlier than six
(6) months from the date of his or her separation from service.  Any payment
that would have been made within six (6) months of the Participant’s separation
from service without regard to the foregoing sentence shall instead be made on
the first day of the month following the date that is six (6) months from the
date on which the Participant separated from service.

 
6.5
Minimum Distribution. Notwithstanding any provision to the contrary, if the
balance of a Participant's Account at the time of separation from service is
less than $50,000, then the Participant shall be paid his or her benefits as a
single lump sum thirty (30) days following the Participant’s separation from
service; if the Participant is a Specified Employee and separates from service
for a reason other than death or Disability, such payment shall be made the
first day following the date that is six months following the Participant’s
separation from service.

 

 
7

--------------------------------------------------------------------------------

 

8.           Section 10.11 of the Plan is hereby amended, as underlined, to be
and read as follows, effective January 1, 2008:


10.11     Plan Termination.


 
(a)
The Employer may terminate the Plan upon occurrence of any one of the following:

 
 
(i)
Within twelve (12) months of the Employer’s dissolution taxed under Section 331
of the Code or with the approval of a bankruptcy court pursuant to 11 U.S.C.
Section 503(b)(1)(A), provided that the amounts deferred under the Plan are
included in the Participants’ gross income in the latest of:

 
 
(1)
The calendar year in which the Plan termination occurs;

 
 
(2)
The calendar year in which the amount is no longer subject to a substantial risk
of forfeiture; or

 
 
(3)
The first calendar year in which the payment is administratively practicable.

 
 
(ii)
Within the thirty (30) days preceding or the twelve (12) months following a
Change in Control, provided all substantially similar arrangements (within the
meaning of Section 409A of the Code and related guidance issued thereunder)
sponsored by the Employer are also terminated, so that the Participant and all
participants under substantially similar arrangements are required to receive
all amounts of compensation deferred under the terminated arrangements within
twelve (12) months of the date of termination of the arrangements.

 
 
(iii)
At the discretion of the Employer, provided that all of the following
requirements are satisfied:

 
 
(1)
The termination does not occur proximate to a downturn in the financial health
of the Employer;

 
 
(2)
All arrangements sponsored by the Employer that would be aggregated with any
terminated arrangement under Section 1.409A-1(c) if the same Participant
participated in all of the arrangements are terminated;

 
 
(3)
No payments other than payments that would be payable under the terms of the
arrangements if the termination had not occurred are made within

 

 
8

--------------------------------------------------------------------------------

 

twelve (12) months of the termination of the arrangements;
 
 
(4)
All payments are made within twenty-four (24) months of the termination of the
arrangements; and

 
 
(5)
The Employer does not adopt a new arrangement that would be aggregated with any
terminated arrangement under Section 1.409A-1(c) if the same Participant
participated in both arrangements, at any time within three (3) years following
the date of termination of the arrangement.

 
 
(iv)
Such other events and conditions as the Commissioner of Internal Revenue may
prescribe in generally applicable guidance published in the Internal Revenue
Bulletin.

 
 
(b)
Following such Plan termination, payment of vested credited amounts shall be
made in a single sum payment thirty (30) days following Plan termination or if
subparagraph (a)(iii) of this Section 10.11 is applicable, at the time provided
in such subparagraph (a)(iii). A Participant shall have a right to the vested
portion of his or her Account in the event of the termination of the Plan.

 
 
(c)
Any funds remaining in the Trust after termination of the Plan and satisfaction
of all liabilities to Participants and others, shall be returned to the
Employer.

 




IN WITNESS WHEREOF, the Employer has executed this instrument this 9th day of
November, 2007, effective as stated herein.




Weingarten Realty Investors
   
By:  /s/ Stephen C. Richter
 
Its (Title): Executive VP/Chief Financial Officer




 
9

 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 